DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In regards to claim 15:
Step 2A, Prong One: Claim 15 recites the abstract ideas, "performing processing or analysis on the received data" and "determining, via one or more processing units and/or more graphics processing units (GPUs), one or more peaks…" and "generating… peak detection data based on the detected one or more peaks." 
Step 2A, Prong Two: This judicial exception is not integrated into a practical application because the method recites the abstract ideas of performing processing or analysis (without reciting a limitation that would integrate the judicial exception into a practical application), determining via one or more processing units and/or one or more graphics processing units (GPUs), and generating peak detection data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because implementing the abstract idea on a computer (one or more processing units and/or one or more graphics processing units (GPUs)) is not considered elements which integrate a judicial exception into a practical application (MPEP §2106.04(d), §2106.05(f)).
Claims 16-25 are rejected as being dependent upon rejected claim 15. 

In regards to claim 27:
Step 2A, Prong One: Claim 27 recites the abstract ideas, "performing processing or analysis on the received data 
Step 2A, Prong Two: This judicial exception is not integrated into a practical application because claim 27 recites the abstract ideas of performing processing or analysis (without reciting a limitation that would integrate the judicial exception into a practical application), determining via one or more processing units and/or one or more graphics processing units (GPUs), and generating peak detection data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because implementing t.
Claim 28 is rejected as being dependent upon rejected claim 27.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 contain the trademark/trade name "an ultra-performance liquid chromatography (UPLC®)." Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe ultra-high-performance liquid chromatography and, accordingly, the identification/description is indefinite.
Claim 9 recites, “The system of claim 1, the logic to perform auto-thresholding and/or determine chromatographic peak width and/or noise reduction.” It is unclear if the logic is configured to perform or enables another structure of the apparatus to perform the recited limitations. For purposes of examination, it is assumed Applicant intended, “the logic is configured to performed…”
Claim 10 recites, “The system of claim 1, the logic to provide or make accessible the peak detection data to one or more modules, wherein the one or more modules are programmatically integrated into the data acquisition system.” It is unclear if the logic is configured to make accessible perform or enables another structure of the apparatus to perform the recited limitations. For purposes of examination, it is assumed Applicant intended, “the logic is configured to provide or make accessible…”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 14-24, and 26-29 are rejected under 35 U.S.C. 102102(a)(1) as being anticipated by de Corral (US 2013/0080073).
In regards to claim 1, de Corral discloses a system, comprising: 
at least one analytical instrument 101 (LC/MS system) ([0101], fig. 1); 
at least one first computing device 118 (computer) ([0108], [0112], fig. 1) connected to or comprised in the at least one analytical instrument 101 ([0108], [0112], fig. 1); 
a data acquisition system 118 (computer) programmatically interfaced with the at least first computing device 118 (computer) (The generated mass-to-charge spectra or scans can be acquired and recorded by computer 118) ([0112], fig. 1); and 
at least one second computing device (digital-signal-processor (DSP), [0157]; or 3910 mass spectrometer, [0565], fig. 52; or data analysis system (DAS) implemented by computer software on a computer such as computer 118 shown in FIG. 1, [0114], fig. 1) programmatically interfaced with the data acquisition system 118 (see figs. 1 and 52), wherein the at least one first computing device 118 comprises: 
at least one memory (storage medium) ([0112]); and 
logic coupled to the at least one memory (computer readable medium comprising code stored thereon) ([0022]), the logic to: 
receive data from the at least one analytical instrument (receiving the one or more spectra produced as a result of mass analyzing a sample, [0022]; STEP 502 Create Data Matrix, [0120], fig. 5); 
perform processing or analysis on the received data (analyzing the one or more spectra, [0022]; STEP 504 Specify a filter, STEP 505 Apply Filter, [0120], fig. 5); 
determine one or more peaks based on the processing or the analysis of the received data (analyzing the one or more spectra to generate a peak list of one or more ion peaks identified in the one or more spectra, [0022]; STEP 508 Detect Peaks, [0120], fig. 5); and 
generate, in real-time or substantially real-time, peak detection data based on the detected one or more peaks (the method may be performed in real-time while said scans are generated as a result of sample analysis by a mass spectrometer, [0020], [0058], fig. 18; STEP 510 Extract Ion Parameters, STEP 512 Store Ion Parameters, STEP 514 Post Process Data, [0120], fig. 5).
	In regards to claim 2, de Corral discloses a system wherein the at least one analytical instrument comprises one or more of the following: a liquid chromatography (LC) system (LC/MS) ([0024], [0101], [0108], fig. 1), a gas chromatography (GC) system (GC/MS) ([0100]), a mass analyzer system 114 ([0108]-[0109], fig. 1), a mass spectrometer (MS) system 108 ([0102], [0108], fig. 1), and an ion mobility spectrometer (IMS) system (LC/IMS/MS) ([0100]). 
	In regards to claim 3, de Corral discloses a system wherein the at least one analytical device comprises a mass spectrometry (MS) system 108 ([0102], [0108], fig. 1) or a liquid chromatography-mass spectrometry (LC-MS) system (LC/MS) ([0024], [0101], [0108], fig. 1).
	In regards to claim 4, de Corral discloses a system wherein the data from the at least one analytical instrument is associated with MS (performing mass spectrometry and generating one or more spectra, [0021]; spectra generated by mass spectrometers, [0103]) or LC-MS (An LC/MS system outputs a series of spectra or scans collected over time, [0112]) analysis performed on a sample.
	In regards to claim 5, de Corral discloses a system wherein the peak detection data 3940 includes one or more peak lists 3960 ([0565], fig. 52).
	In regards to claim 6, de Corral discloses a system wherein the peak detection data is centroided ([0386]) and/or corrected for lock mass ([0384]), calibration ([0282]), or instrumental noise (detector and chemical noise) ([0187]).
	In regards to claim 7, de Corral discloses a system wherein the correction for instrumental noise is performed by a codec (DSP) (numerous filters can be used in the convolution… filter shapes can be chosen to perform a number of functions including smoothing, peak identification, noise reduction and baseline reduction, [0156]; the convolution operation is implemented in a special purpose processor known as a digital-signal-processor (DSP), [0120]).
	In regards to claim 8, de Corral discloses a system wherein the determination of the one or more peaks comprises a scan by scan peak detection (scans to identify one or more ion peaks) ([0020], [0423]). 
	In regards to claim 9, de Corral discloses a system wherein the logic is configured to perform auto-thresholding (STEP 508, [0120], fig. 5) and determine chromatographic peak width (STEP 510 Extract Ion parameters, parameters include ion characteristics such as… peak width, [120], fig. 5) and/or noise reduction (STEP 506 Apply Filter, flow chart [logic] 500 can be embodied in a number of ways including in the DAS, [0120], fig. 5; a DAS is inclusive of a DSP, [0291]; filters can be used in the convolution… filter shapes can be chosen to perform a number of functions including smoothing, peak identification, noise reduction and baseline reduction, [0156]; the convolution operation is implemented in a special purpose processor known as a digital-signal-processor (DSP), [0120]). 
	In regards to claim 10, de Corral discloses a system wherein the logic is configured to provide or make accessible the peak detection data to one or more modules, wherein the one or more modules are programmatically integrated into the data acquisition system (the invention supports the generation and analysis of chromatographic data. Some embodiments of the invention involve instruments that include a single module that separates sample compounds while other embodiments involve multiple modules) ([0087]).
	In regards to claim 12, de Corral discloses a system wherein a size of the peak detection data is smaller than the data from the at least one analytical instrument (The present invention also provides a data compression benefit. This is because the computer memory needed to store the information contained in the ion parameter table is significantly less than the memory to store initially generated original LC/MS data.) ([0339]). 
	In regards to claim 14, de Corral discloses a system wherein the logic is a central processing unit (CPU) and/or a graphics processing unit (GPU) ([0411]).  
	 In regards to claim 15, de Corral discloses a method, comprising: 
receiving data from at least one analytical instrument (receiving the one or more spectra produced as a result of mass analyzing a sample, [0022]; STEP 502 Create Data Matrix, [0120], fig. 5); 
performing processing or analysis on the received data (analyzing the one or more spectra, [0022]; STEP 504 Specify a filter, STEP 505 Apply Filter, [0120], fig. 5); 
determining, via one or more processing units and/or one or more graphics processing units (GPUs) (Raw data, such as spectra and/or chromatograms, output by a mass spectrometer may be subsequently processed for further analysis… an embodiment may perform serial processing using a CPU (central processing unit)… and by programming a parallel processing unit, such as a graphics processing unit (GPU)) ([0411]), one or more peaks based on the processing or the analysis of the received data (analyzing the one or more spectra to generate a peak list of one or more ion peaks identified in the one or more spectra, [0022]; STEP 508 Detect Peaks, [0120], fig. 5); and 
generating, in real-time or substantially real-time, peak detection data based on the detected one or more peaks (the method may be performed in real-time while said scans are generated as a result of sample analysis by a mass spectrometer, [0020], [0058], fig. 18; STEP 510 Extract Ion Parameters, STEP 512 Store Ion Parameters, STEP 514 Post Process Data, [0120], fig. 5).  
In regards to claim 16, de Corral discloses a method wherein the at least one analytical instrument comprises one or more of the following: a liquid chromatography (LC) system (LC/MS) ([0024], [0101], [0108], fig. 1), a mass analyzer system 114 ([0108]-[0109], fig. 1), a gas chromatography (GC) system (GC/MS) ([0100]), a mass spectrometer (MS) system 108 ([0102], [0108], fig. 1), and an ion mobility spectrometer (IMS) system (LC/IMS/MS) ([0100]). 
In regards to claim 17, de Corral discloses a method wherein the at least one analytical device comprises a mass spectrometry (MS) system 108 ([0102], [0108], fig. 1) or a liquid chromatography-mass spectrometry (LC-MS) system (LC/MS) ([0024], [0101], [0108], fig. 1).
In regards to claim 18, de Corral discloses a method wherein the data from the at least one analytical instrument is associated with MS (performing mass spectrometry and generating one or more spectra, [0021]; spectra generated by mass spectrometers, [0103]) or LC-MS (An LC/MS system outputs a series of spectra or scans collected over time, [0112]) analysis performed on a sample. 
	In regards to claim 19, de Corral discloses a method wherein the peak detection data 3940 includes one or more peak lists 3960 ([0565], fig. 52).
	In regards to claim 20, de Corral discloses a method wherein the peak detection data is centroided ([0386]) and/or corrected for lock mass ([0384]), calibration ([0282]), or instrumental noise (detector and chemical noise) ([0187]).
	In regards to claim 21, de Corral discloses a method wherein the determination of the one or more peaks comprises a scan by scan peak detection (scans to identify one or more ion peaks) ([0020], [0423]). 
	In regards to claim 22, de Corral discloses a method comprising performing auto-thresholding (STEP 508, [0120], fig. 5). 
	In regards to claim 23, de Corral discloses a method further comprising determining chromatographic peak width (STEP 510 Extract Ion parameters, parameters include ion characteristics such as… peak width, [120], fig. 5) and/or noise reduction (STEP 506 Apply Filter, flow chart [logic] 500 can be embodied in a number of ways including in the DAS, [0120], fig. 5; a DAS is inclusive of a DSP, [0291]; filters can be used in the convolution… filter shapes can be chosen to perform a number of functions including smoothing, peak identification, noise reduction and baseline reduction, [0156]; the convolution operation is implemented in a special purpose processor known as a digital-signal-processor (DSP), [0120]). 
	In regards to claim 24, de Corral discloses a method further comprising providing or making accessible the peak detection data to one or more modules of a data acquisition system (the invention supports the generation and analysis of chromatographic data. Some embodiments of the invention involve instruments that include a single module that separates sample compounds while other embodiments involve multiple modules… In some multi-module-based embodiments… the IMS module is, in turn, interfaced to a mass-spectrometry module…, [0087]; data transfer between the host CPU and the GPU, [0431], [0443]).
	In regards to claim 26, de Corral discloses a method wherein a size of the peak detection data is smaller than the data from the at least one analytical instrument (The present invention also provides a data compression benefit. This is because the computer memory needed to store the information contained in the ion parameter table is significantly less than the memory to store initially generated original LC/MS data.) ([0339]). 
	In regards to claim 27, de Corral discloses a non-transitory computer readable medium storing executable instructions (an embodiment may perform serial processing using a CPU (central processing unit) of a computer system which executes code serially, [0411]; computer readable medium 3920, [0565]), the executable instructions when executed by one or more processors (computer readable medium 3920 may have code stored thereon which, when executed using the GPU(s) 3950 or other parallel processing unit(s) to generate a peak list 3960, [0565]) causes the one or more processors to: 
receive data from the at least one analytical instrument (as a result of mass analyzing a sample) ([0022]); 
perform processing or analysis on the received data (analyzing the one or more spectra) ([0022]); 
determine, via the one or more processors, one or more peaks based on the processing or the analysis of the received data (analyzing the one or more spectra to generate a peak list of one or more ion peaks) ([0022]); and 
generate, in real-time or substantially real-time, peak detection data based on the detected one or more peaks (real-time processing according to a preferred embodiment… The method can be executed in hardware… or in software…,[0291]; the raw data 3940… may be analyzed in real-time to generate the peak list 3960…, [0565]).  
In regards to claim 28, de Corral discloses a non-transitory computer readable medium wherein the one or more processors include a central processing unit (CPU) and/or a graphics processing unit (GPU) (processor, [0022]; CPU and GPU, [0411]).  
In regards to claim 29, de Corral discloses a system wherein the at least one analytical instrument includes two or more separate analytical instruments configured to run in parallel (apparatus that include liquid chromatography, ion-mobility spectrometry and mass spectrometry modules) ([0087], [0367]), and wherein the one or more peak lists includes a composite peak list (When all scan packs have been processed in the GPU… the final results (e.g., peak list including peaks and associated peak properties) are copied from the device memory of the GPU to the CPU’s host memory, and the peak list file is written) ([0426]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over de Corral, as applied to claim 1 and 15 above, in view of Opalsky et al. (US 2003/0033091), hereinafter Opalsky.
In regards to claim 11, de Corral is silent on a system wherein the one or more modules are application programming interfaces (APIs).
Opalsky discloses the analogous art of mass spectrometer devices and software (abstract). Opalsky teaches that application programming interfaces (APIs) permit data exchange and transfer between different programs and with devices such as instruments ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by de Corral to include wherein the one or more modules are application programming interfaces (APIs) for the benefit of permitting data exchange and transfer between different programs and with other devices such as analytical instruments (Opalsky: [0035]).
In regards to claim 25, de Corral is silent on a method wherein the one or more modules are application programming interfaces (APIs).
Opalsky discloses the analogous art of mass spectrometer devices and software (abstract). Opalsky teaches that application programming interfaces (APIs) permit data exchange and transfer between different programs and with devices such as instruments ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by de Corral to include wherein the one or more modules are application programming interfaces (APIs) for the benefit of permitting data exchange and transfer between different programs and with other devices such as analytical instruments (Opalsky: [0035]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over de Corral, as applied to claim 1 above, in view of Leclair et al. (US 2013/0232474), hereinafter Leclair.
In regards to claim 13, de Corral discloses a system wherein the at least second computing device (DSP) is configured to access the one or more peak lists (providing visual displays of the spectra and/or chromatograms) and perform mathematical analysis on the data in real-time ([0114]). 
However, de Corral is silent on a system wherein the at least second computing device is an application server computing device configured to connect one or more user computing devices, wherein the user computing devices are configured to access the one or more peak lists in real-time or substantially real-time.
Leclair discloses the analogous art of providing a system comprising an instrument that performs liquid chromatography and mass spectrometry and further comprising an application server ([0007]). Leclair teaches that an analytical system may include an application server (server computer 40 may have one or more applications executing thereon for use in connection with the instruments 20a-20n) and captured spectrum or chromatogram data may be stored on the application server to be accessed by numerous computers (client computers 30a, 30b) to display and analyze the data while providing security by controlling access to activities within the application ([0022]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by de Corral to include a system wherein the at least second computing device is an application server computing device configured to connect one or more user computing devices, wherein the user computing devices are configured to access the one or more peak lists in real-time or substantially real-time for the benefit of storing spectrum or chromatogram data to be accessed by other computers, providing security for said data, and enabling display and analysis of the data (Leclair: [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797